Title: From Thomas Jefferson to Dussaut, 16 January 1789
From: Jefferson, Thomas
To: Dussaut, M.



à Paris ce 16me Janvier 1789.

Je ne peux pas, Monsieur, vous donner la moindre information sur les papiers de la Caroline ni d’aucune autre partie de l’Amerique. Il y a au moins une centaine, peut etre meme plusieurs centaines d’especes de papiers, tous de valeurs differentes et changeants de l’un jour à l’autre. Il n’y a que les courtiers sur le lieu qui peuvent en indiquer les valeurs de chaque espece et du moment. J’aurois eté charmé, Monsieur, d’etre en etat de mieux remplir vos vues, mais vous voyez que ce n’est pas possible. J’ai l’honneur d’etre avec beaucoup de [con]sidera[tion] Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

